Citation Nr: 0410616	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  97-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic acquired disorders 
of the right hip, right foot, and right leg, including as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel

INTRODUCTION

The veteran had active military service from October 1963 to 
January 1965.

This matter arises from a November 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection for 
right hip, right foot, and right leg disorders.

In November 1999 the veteran provided oral testimony before a 
Decision Review Officer at the RO, and in September 2003 before 
the undersigned Veterans Law Judge, transcripts of which have been 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues on appeal has been obtained.

2.  A chronic acquired disorder of the right hip, right foot, or 
right leg was not shown in service or for many years thereafter.  

3.  The probative and competent medical evidence of record 
establishes that post service diagnosed chronic acquired disorders 
of the right hip, right foot, and right leg have not been linked 
to active service on any basis, nor causally related to service-
connected disability.

CONCLUSION OF LAW

Chronic acquired disorders of the right hip, right foot, and right 
leg were not incurred in, or aggravated by, active military 
service; nor are any proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting to 
reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the date 
of its enactment.  


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law under 
the circumstances of this case.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
was made prior to November 9, 2000, the date the VCAA was enacted.  
VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, the veteran's claim of entitlement to service 
connection for right hip, right foot, and right leg disabilities 
was first made in August 1996.  In a rating decision dated in 
November 1996, those claims were denied.  Only after that rating 
decision was promulgated did the RO provide notice to the 
appellant regarding what information and evidence must be 
submitted to substantiate the claims, as well as what evidence and 
information must be submitted by the claimant, what evidence and 
information will be obtained by VA, and the need for the claimant 
to submit any evidence in his possession that pertains to the 
claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claims, 
the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice of this kind may 
be non-prejudicial to the claimant.


The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable agency of original jurisdiction (AOJ) 
determination, i.e., a denial of the claim, would largely nullify 
the purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims development 
and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of the pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ decision 
notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini, has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the AOJ to provide a pre-initial adjudication notice.  The only 
way the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the notice 
of disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
§ 5103(a).  There is no basis for concluding that harmful error 
occurs because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could not 
have been the intention of the CAVC, otherwise it would not have 
taken "due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also Conway 
v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (there is no implicit 
exemption for the notice requirements contained in 38 U.S.C.A. § 
5103(a) from the general statutory command set forth in 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter under 38 U.S.C. § 
511(a) are subject to decision by the Secretary, and such final 
decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial determination constitutes error, 
especially since an AOJ determination that is "affirmed" by the 
Board is subsumed by the appellate decision, and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.   

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claim.  
Once this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
As the Board elaborates in more detail below, notice was provided 
to the appellant on a number of occasions, and the case was in 
active development including development conducted by the Board up 
and until the most recent return of the case to the Board for 
further appellate review.  




The Board details below the ongoing adjudications of the issue 
which are the subject of the current appellate review, and the 
multiple documentations providing the appellant notice as well as 
assistance rendered.

The appellant was given notice of the requirements for service 
connection in the November 1996 rating decision, the June 1998 
statement of the case, and supplemental statements of the case 
issued in December 1999 and July 2001.  The RO also advised the 
appellant of the evidence used in conjunction with his claims, the 
pertinent laws and regulations, the adjudicative action taken, and 
the reasons and bases for the decision.  

By letter dated in April 2003, the veteran was notified of the 
impact of the VCAA on his appeal, of VA's duty to assist him in 
obtaining evidence for his claims, what the evidence must 
demonstrate, and which evidence VA will acquire on his behalf, as 
opposed to that evidence or information that it was his 
responsibility to submit.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was also afforded personal hearings before both a 
member of the RO staff and the undersigned.  As such, all relevant 
facts have been properly developed, and all evidence necessary for 
an equitable disposition of the issues on appeal has been 
obtained.

VA, therefore, has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for VA to 
advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining evidence 
is satisfied.  

Finally, in view of the relatively narrow questions of law and 
fact on which this case turns, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the claims.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board discussed 
earlier, the veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the claimant 
has indeed been notified that he should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
issues on the merits.


Service Connection

The veteran contends that he developed right hip, right foot, and 
right leg disorders as a result of his military service.  More 
specifically, he asserts that the disorders claimed developed 
secondary to his service-connected postoperative residuals of 
hypertrophy of the fat pad of the right knee.  At his personal 
hearing before the undersigned, he testified that he slipped on 
steps in the spring of 1964, and injured his right knee and right 
hip.  He feels that this injury has led to current problems with 
his right hip, right foot, and right leg.

Service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated by, active military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Alternatively, service 
connection may be granted for any disability that is shown to be 
chronic during military service; subsequent manifestations of the 
same chronic disease at any later date, however remote, shall be 
service connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  

In the veteran's case at hand, service connection has been granted 
for hypertrophy of a fat pad of the right knee, postoperative, 
evaluated as noncompensable.  

Continuity of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Parenthetically, service connection may be granted for any 
disability that is clinically attributed to an incident of 
military service.  Id.  Finally, 
service connection may be granted for any disability that is 
proximately due to, the result of, or is aggravated by, a service-
connected disability.  See 38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  It is within this context that the 
facts in this case must be evaluated.  

The veteran's service medical records are negative for complaints 
or findings of any disability associated with the right lower 
extremity except for the development of hypertrophy of the fat pad 
of the right knee.  That disorder was corrected surgically.  
Following this, further examination of the right knee was within 
normal limits.  The veteran then was discharged back to full duty.

In conjunction with his current claims, the veteran submitted the 
treatment records of a private physician dated in 1991 and 1992.  
These indicate that the veteran had been involved in a motor 
vehicle accident on December 19, 1991.  As a result, he struck 
both knees against the dashboard, and sustained various injuries 
to his spine.  In March 1992, he complained of low back pain that 
radiated into his right buttock and into both legs down to his 
shins.  He also reported some occasional giving way of the right 
knee.  The lumbosacral spine reflected sprain superimposed over 
lumbar vertebral spondylosis.  Also noted was lumbosacral 
radiculitis.

The veteran underwent a VA orthopedic examination in April 1998.  
His medical records were reviewed in conjunction with the 
examination.  After noting the history of inservice injury to the 
right knee reported by the veteran, the examining physician noted 
that the veteran had atrophy of the entire right lower extremity, 
as well as the right gluteus maximus.  X-ray studies of the hips 
and knees were within normal limits.  

The examiner noted that the veteran's right leg reflected a 
diffuse atrophy and weakness of the muscles of that extremity.  
However, the physician did not believe that this was due to the 
knee surgery that the veteran had undergone in military service.  
He specifically stated that "I do not believe [clinical 
abnormalities of the right lower extremity are] due to the 
arthrotomy of the [right] knee" that the veteran underwent in 
military service.  The examiner did not relate any right lower 
extremity disorder to the veteran's service-connected 
postoperative hypertrophy of a fat pad of the right knee on the 
basis of causation or aggravation.

As previously noted, the veteran testified at various personal 
hearings before a 
member of the RO staff and the undersigned in both November 1999 
and September 2003, respectively.  In both instances, he indicated 
that he injured his right knee during military service, and 
attributed current abnormalities of the right 
lower extremity to that injury.  He also stated that a VA 
physician had told him to submit his claim based upon the history 
recounted by the veteran.  


It should be noted here, however, that a lay person's account of 
what a physician said is not competent medical evidence, but a 
medical professional's account of what another medical 
professional said is competent evidence.  Robinette v. Brown, 8 
Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503-
04 (1994).

The foregoing represents the clinical and testimonial evidence of 
record.  None of the clinical evidence of record associates the 
claimed right hip, right foot, and right leg disorders with any 
incident of the veteran's military service.  Instead, it appears 
that these disorders are the result of a motor vehicle accident in 
which the veteran was involved in December 1991.  

The only opinion of record relating the disabilities at issue to 
the veteran's military service are contained in the various 
statements and testimony offered by the veteran.  However, he is a 
layman, and is not competent to render a medical diagnosis or to 
provide a competent medical nexus between the disabilities claimed 
and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
494 (1992).  

Since the determinative issue involves a medical question, 
competent medical evidence is required.  See Heuer v. Brown, 7 
Vet. App. at 384, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the only medical opinions offered are to the contrary, the 
Board finds no reasonable basis upon which to predicate a grant of 
the benefits sought on appeal.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.310.

The Board finds that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. Principi, 
73 F.3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), 
only requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).


ORDER

Entitlement to service connection for chronic acquired disorders 
of the right hip, right foot, and right leg, including as 
secondary to service-connected disability is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



